940 F.2d 664
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Aaron V. STONE, Defendant-Appellant.
No. 90-3983.
United States Court of Appeals, Sixth Circuit.
July 22, 1991.

Before MERRITT, Chief Judge, KEITH, Circuit Judge, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Aaron Stone pleaded guilty to armed bank robbery, in violation of 18 U.S.C. Secs. 2113(a) & (d), and to possession of a firearm in a crime of violence, in violation of 18 U.S.C. Sec. 924(c).  The district court sentenced Stone to a three hundred (300) month term of imprisonment and this appeal followed.  The parties have briefed the issues.  The parties did not request oral argument by April 18, 1991, as advised, thus the appeal will be submitted without oral argument.


3
Upon consideration, we find no reversible error in the proceedings on review.  Stone challenged the career offender provision of the Sentencing Guidelines, U.S.S.G. Sec. 4B1.1, on various constitutional grounds.  The due process arguments have been considered and rejected in prior appeals.  United States v. Jacobs, 877 F.2d 460, 461-62 (6th Cir.1989).  The double jeopardy claims are also meritless.  United States v. Mack, No. 90-3010 (6th Cir.  July 16, 1991).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.